                    UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF TENNESSEE
                               AT KNOXVILLE

 UNITED STATES OF AMERICA                     )
                                              )
 v.                                           )          No. 3:15-CR-135
                                              )          REEVES/GUYTON
 LARRY DEWAYNE WILLIAMS                       )

                             MEMORANDUM AND ORDER

           Larry Dewayne Williams’s pro se motion for compassionate release to home

 confinement [D. 43] is before the Court. As follows, it does not appear that Mr. Williams

 has satisfied the statutory exhaustion requirements. Consequently, Mr. Williams’s motion

 is DENIED without prejudice to his ability to re-file once exhaustion requirements have

 been met.

      I.      Background

           On September 26, 2016, this Court sentenced Mr. Williams to a term of

 imprisonment of 84 months, followed by a 3-year supervised release term, for being a felon

 in possession of firearms and ammunition, in violation of 18 U.S.C. § 922(g)(1).

           On May 18, 2020, Mr. Williams filed the motion now before the Court. In the

 motion, Mr. Williams asks the Court to release him to home confinement due to the

 COVID-19 pandemic, citing concerns about the possible spread of the virus through his

 facility, his good conduct while incarcerated, and family circumstances. Mr. Williams does

 not identify any legal basis for the relief he seeks or provide any evidence to support his




Case 3:15-cr-00135-PLR-HBG Document 44 Filed 05/27/20 Page 1 of 5 PageID #: 168
 factual assertions. However, he does state that he took “the first step of writing the warden

 about this matter and was denied.”

    II.      Analysis

          Once a district court has imposed a sentence, the court lacks “the authority to change

 or modify that sentence unless such authority is expressly granted by statute.” United States

 v. Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d

 323, 326 (6th Cir. 2010). Nevertheless, courts are receiving release requests for release

 under two distinct statutory “mechanisms” during the current pandemic—the Coronavirus

 Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat.

 281 (2020), and what is often referred to as the “compassionate release” framework set

 forth in 18 U.S.C. § 3582(c)(1)(A). Here, as Mr. Williams has not identified a legal basis

 for his motion, the Court will review his petition under both mechanisms.

             A. CARES Act

          First, Section 12003 of the CARES Act temporarily provides for expanded prisoner

 home confinement under the framework set out in 18 U.S.C. § 3624(c). CARES Act, Pub.

 L. No. 116-136, 134 Stat. 281 (2020). The CARES Act gives decision-making authority

 to of the Attorney General and the Director of the Bureau of Prisons (“BOP”). See id.;

 accord 18 U.S.C. § 3624(c)(2). Courts therefore do not have power to grant relief under

 Section 12003 of the CARES Act.

          Although a sentencing court may recommend a particular type of prison facility

 during sentencing, any order, recommendation, or request by a sentencing court that a

 convicted person serve a term of imprisonment in a community corrections facility or in

                                                2

Case 3:15-cr-00135-PLR-HBG Document 44 Filed 05/27/20 Page 2 of 5 PageID #: 169
 home confinement has no binding effect on the authority of the BOP to determine or change

 the place of imprisonment. See 18 U.S.C. § 3621(b).

           Here, Mr. Williams references a handful of reasons that may or may not warrant

 home confinement, but, even in the midst of the COVID-19 pandemic, the BOP retains the

 authority to make that determination. The Attorney General has directed the Director of

 the Bureau of Prisons to prioritize the use of existing statutory authority to place prisoners

 in home confinement. See Memorandum from the Attorney General to the Director of

 Bureau of Prisons (Apr. 3, 2020), https://www.justice.gov/file/1266661/download (last

 visited May 26, 2020); see also Memorandum from the Attorney General to the Director

 of Bureau of Prisons (Mar. 26, 2020), https://www.justice.gov/file/1262731/download (last

 visited May 26, 2020). The BOP is evaluating its entire population to assess each inmate’s

 vulnerability to COVID-19, whether home confinement would increase that inmate’s risk

 of contracting COVID-19, and whether release to home confinement would risk public

 safety.

           Consequently, because the Court does not have the power to order home

 confinement under the CARES Act, the Court cannot grant Mr. Williams’s request on this

 basis. Likewise, because the Bureau of Prisons is in the best position to determine the

 proper placement of inmates taking into account individual considerations based on an

 inmate’s background, medical history, and general considerations about public safety, the

 Court is not prepared to make a recommendation as to Mr. Williams.




                                               3

Case 3:15-cr-00135-PLR-HBG Document 44 Filed 05/27/20 Page 3 of 5 PageID #: 170
           B. 18 U.S.C. § 3582(c)(1)(A)(i)

        Alternatively, 18 U.S.C. § 3582(c)(1)(A)(i) allows district courts to consider

 prisoner motions for sentence reduction upon a finding of “extraordinary and compelling

 reasons.” However, 18 U.S.C. § 3582(c), as amended by the First Step Act of 2018,

 provides that defendants may move for what is often called compassionate release only

 “after the defendant has fully exhausted all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

 the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

 18 U.S.C. § 3582(c)(1)(A) (emphasis added). The BOP has outlined the administrative

 appeal process. See Program Statement No. 5050.50, Compassionate Release/Reduction in

 Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (Jan. 17,

 2019), https://www.bop.gov/policy/progstat/5050_050_EN.pdf.             The BOP Program

 Statement explains that a prisoner seeking a compassionate release must first file a request

 with the warden asking the BOP to move for compassionate release on the prisoner’s

 behalf. See id. at 3 (citing 28 C.F.R. § 571.61). If that request is denied, the prisoner must

 appeal the denial through the BOP’s Administrative Remedy Procedure. See id. at 15

 (citing 28 C.F.R. § 571.63).

        Here, Mr. Williams states that he made a request for compassionate release to the

 warden of his facility, which was denied. This may have satisfied the first step in the

 administrative process. But Mr. Williams does not state whether he appealed that denial

 through the BOP administrative process. As a result, it does not appear that Mr. Williams

 “has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

                                               4

Case 3:15-cr-00135-PLR-HBG Document 44 Filed 05/27/20 Page 4 of 5 PageID #: 171
 bring a motion” on his behalf. 18 U.S.C. § 3582(c)(1)(A). 1 Even during the COVID-19

 pandemic, the exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A) cannot be summarily

 disregarded. See United States v. Bolze, No. 3:09-CR-93, 2020 WL 2449782, at *2 (E.D.

 Tenn. May 12, 2020) (expounding on the exhaustion requirements of 18 U.S.C. §

 3582(c)(1)(A)); see also United States v. Godofsky, No. 5:16-59-1, 2020 WL 2188047, at

 *1–2 (E.D. Ky. May 6, 2020); United States v. Boyd, No. 3:14-CR-86, 2020 WL 2106023,

 at *1 (E.D. Tenn. May 1, 2020); United States v. Edwards, No. 3:13-CR-00012-1, 2020

 WL 1987288, at *2 (M.D. Tenn. Apr. 27, 2020). Consequently, the Court cannot weigh

 the merits of Mr. Williams’s motion under the “compassionate release” framework until

 the exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A)(i) is fully satisfied.

     III.     Conclusion

          Because the Court does not have the power to order home confinement under the

 CARES Act and the exhaustion requirements of 18 U.S.C. § 3582(c)(1)(A) have not been

 met, Mr. Williams’s motion [D. 43] is DENIED without prejudice to re-file when the

 exhaustion requirement has been met.

          IT IS SO ORDERED.


                                             ____________________________________________
                                             CHIEF UNITED STATES DISTRICT JUDGE




 1
   Moreover, while Mr. Williams speaks in general terms about “health concerns” and “proper medical treatment,” he
 has not identified any specific medical conditions. Further, he does not state whether his facility, Beckley FCI, has
 any current cases of the novel coronavirus. Based on publicly available data from the Bureau of Prisons, it does not
 appear that there are any confirmed cases of the novel coronavirus at Beckley FCI at this time. See COVID-19
 CORONAVIRUS, https://www.bop.gov/coronavirus/ (last visited May 26, 2020).

                                                          5

Case 3:15-cr-00135-PLR-HBG Document 44 Filed 05/27/20 Page 5 of 5 PageID #: 172
